MEMORANDUM**
Andreas J. Kelly, a California state prisoner, appeals pro se the district court’s dismissal, for failure to state a claim, of his 42 U.S.C. § 1983 action alleging that a policy regarding visits at Pleasant Valley State Prison, California, denies him and certain other prisoners due process and equal protection. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under the screening provision of the Prison Litigation Reform Act, 28 U.S.C. § 1915A(b)(l). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We reverse and remand.
Liberally construed, Kelly’s complaint alleged that the prison’s visitation policy arbitrarily denies him the right to association without legitimate penological purpose. Cf. Overton v. Bazzetta, 539 U.S. 126, 123 S.Ct. 2162, 2167-70, 156 L.Ed.2d 162 (2003) (recognizing that right to association survives incarceration). The district court erred in dismissing Kelly’s action because, unlike the inmate facing summary judgment in Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995), Kelly need only “sufficiently allege[] facts that might support a claim entitling him to relief.” Jackson v. Carey, 353 F.3d 750, 756 (9th Cir.2003).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.